DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gwon (US 20190041665) in the view of DU (US 20150370114).
Regarding claim 1: Gwon teaches an array substrate (Figs. 5 and paragraph [0049] #SUB1) comprising: a plurality of touch units arranged in an array and separted from each other, each of the plurality of touch units comprising at least one electrode block arranged in an array and connected to each other (Figs. 6-8 and paragraph [0051-0056, 0080-0098] teach a plurality of touch units TX comprising at least one electrode block as an areas including plurality of slits as shown in Fig. 8 included in TX11 and connected to each other); and a plurality of touch lines; wherein the touch units and the touch lines are connected in a one-to-one correspondence with each other by direct overlap (Fig. 6-8 and paragraph [0051-0056, 0080-0098] teach a plurality of touch lines TW; wherein the touch units TX and the touch lines are connected with each other by direct overlap).
Gwon does not explicitly disclose the plurality of touch units insulated from each other.
However, DU teaches the plurality of touch units insulated from each other (Fig. 2 and paragraph [0023-0024] teach the plurality of touch units 15 are insulated from each other). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Gwon’s invention by including above teachings of DU, because insulating the touch units avoids any unwanted interference between the touch units and allow for more precise touch detection. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 2: Gwon teaches wherein all the electrode blocks of the plurality of touch units receive a common voltage from the plurality of touch lines for display within a first time, and receive a touch voltage from the plurality of touch lines within a second time, to detect a change in capacitance of the plurality of touch lines, and determine a touch position (Figs. 6-8 and paragraph [0025, 0051-0056, 0080-0098] teach the plurality of touch units including the electrode electrodes working as common electrode receiving common voltage during display period and working as touch driving electrode receiving touch voltage during touch position calculation period).

Regarding claim 10: Gwon teaches a counter substrate and a liquid crystal layer, the liquid crystal layer being disposed between the array substrate and the counter substrate (Fig. 5 and paragraph [0046-0050]).


Claims 3-5, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gwon (US 20190041665), in the view of DU (US 20150370114), and further in the view of Park (US 20110128490).
Regarding claims 3 & 12: Gwon teaches further comprising: a base substrate; a thin film transistor disposed on the base substrate; a passivation protection layer disposed on the thin film transistor; a pixel electrode; and an insulating protection layer disposed on the pixel electrode; wherein the at least one electrode block of the plurality of touch units is disposed on the insulating protection layer (Figs. 6-9 and paragraph [0080-0103] teach a base substrate SUB1, a thin film transistor TFT disposed on the base substrate, a passivation protection layer PAS1 disposed on the TFT, a pixel electrode P11, an insulating protection layer PAS2 disposed, and wherein the at least one electrode block of the plurality of touch units TX11 is disposed on the insulating protection layer PAS2).
Gwon does not explicitly teach the pixel electrode disposed on the passivation protection layer.
However, Park teaches the pixel electrode disposed on the passivation protection layer (Fig. 1 and paragraph [0031] teach the pixel electrode 18 disposed on the passivation layer 17). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Gwon’s invention by including above teachings of Park, because arranging pixel electrode on the passivation layer is known in the art, in order to avoid any interference of pixel electrode with other unwanted components as taught by Park. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 4: Gwon teaches wherein the thin film transistor comprises: a gate electrode disposed on the base substrate; a gate insulating layer disposed on the gate electrode; an active layer disposed on the gate insulating layer; and a source electrode and a drain electrode, disposed on the active layer (Figs. 6-9 and paragraph [0080-0103] teach the TFT comprises a gate electrode GE disposed on the base substrate SUB1, a gate insulating layer GI, an active layer A disposed on the GI, and a source electrode SE and a drain electrode DE disposed on the active layer A).

Regarding claim 5: Gwon teaches comprising a data line, wherein the data line is in the same layer as the source electrode and the drain electrode (Figs. 6-9 and paragraph [0021-0023, 0080-0103] #DL).

Regarding claims 7 & 13: Gwon teaches wherein the electrode blocks comprise slits arranged side by side, and extending directions of the slits are parallel to an extending direction of the data line (Figs. 6-8 and paragraph [0051-0056, 0080-0098] teach a plurality of touch unit TX11 comprising at least one electrode block as an areas including plurality of slits as shown in Fig. 8 and arranged side by side parallel to an extending direction of the data line DL).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gwon (US 20190041665), in the view of DU (US 20150370114), and further in the view of Liu (US 20160027820).
Regarding claim 11: Combination of Gwon and Du disclose all the claimed elements of the array substrate (See claim 1 rejection).
However, combination of Gwon and Du do not explicitly disclose a method for manufacturing the array substrate according to claim 1, comprising: forming a first transparent conductive layer, a metal layer, and a first photoresist layer, wherein the metal layer is disposed on the first transparent conductive layer, and the first photoresist layer is disposed on the metal layer; placing a first halftone mask on the first photoresist layer, and exposing and developing the first photoresist layer to obtain a second photoresist layer comprising a hollowed portion, a first blocking portion and a second blocking portion, the first blocking portion having a thickness larger than a thickness of the second blocking portion; etching the metal layer disposed under the hollowed portion to expose the first transparent conductive layer under the hollowed portion; etching the first transparent conductive layer under the hollowed portion to obtain electrode blocks arranged in an array; ashing the first blocking portion and the second blocking portion, and removing the second blocking portion, wherein the first blocking portion is ashed to obtain a third blocking portion; and etching the metal layer that is not covered by the third blocking portion to obtain a touch line.
However, Liu in Figs. 1-23 and paragraph [0034-0128] disclose a method for manufacturing the array substrate as disclosed above in claim; S01, a pattern layer including a pixel electrode 20, and a pattern layer including a gate electrode 30 and a gate line are formed on a substrate 10 by a one-step patterning process; specifically, the following 5 sub-steps may be included: Sl, as shown in FIG. 2, a transparent conductive film 201 and a metal film 301 are sequentially formed on the substrate 10 and photoresist 90 is formed on the metal film 301 (equivalent to "forming a first transparent wiring layer, a metal layer, and a first photoresist layer, wherein the metal layer is on the first transparent wiring layer, and the first photoresist layer is on the metal layer"); exposing the substrate 10 on which the photoresist 90 is formed (equivalent to "placing a first halftone mask on the first photoresist layer") with a third gray tone mask plate or a third halftone mask plate 103 to form a photoresist full-remaining portion 90a, a photoresist half-remaining portion 90b, and a photoresist full-removing portion 90c after development; the halftone mask plate 103 includes, in addition to the completely opaque portion 100a and the completely transparent portion 100c, a translucent portion 100b (equivalent to "the first halftone mask plate includes a light-shielding portion, a light-transmitting portion, and a partially light-transmitting portion, the partially light-transmitting portion having a light transmittance greater than 0 and less than the light transmittance of the light-transmitting portion"); by controlling the thickness of the light- shielding metal layer at different regions on the halftone mask plate 103, varying the intensity of transmitted light exposed to different regions, as a result, the photoresist 90 is selectively exposed to light. After development, photoresist full-remaining portion 90a, a photoresist half-remaining, portion 90b, a photoresist full-removing portion 90c corresponding to the completely opaque portion 100a, the semi-transparent portion 100b, and the completely transparent portion 100c of the halftone mask plate 103, respectively, are formed (equivalent to "exposing and developing the first photoresist layer, obtaining a second photoresist layer comprising a cutout, a first barrier, and a second barrier, the thickness of the first barrier being greater than the thickness of the second barrier "); s12, on the substrate completing step S11, as illustrate in FIG. 3, the metal film 301 and the transparent conductive film 201 of the photoresist completely removed portion 90c are removed by an etching process, forming a patterned layer including the gate electrode 30, gate lines, and a transparent conductive patterned layer 201a below the patterned layer including the gate electrode 30, gate lines, the pixel electrode 20, and a portion of a metal thin film 301a above the pixel electrode 20 (equivalent to "etching the metal layer located below the hollowed-out portion, exposing said first transparent conductor layer under said cutout; "); s13, on the substrate in which step $12 is completed, as shown in FIG. 4, photoresist of the photoresist half-remaining portion 90b is removed by an ashing process (equivalent to "ashing the second barrier portion to remove the second barrier portion"); at step S14, on the substrate where step S13 is completed, as shown in FIG. 5, a portion of the metal film 30la over the exposed pixel electrode 20 is removed by an etching process. 
As can be seen, Liu discloses method steps for fabricating an array substrate using a halftone mask plate. Further, it would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Gwon’s invention by including above teachings of Liu, using such the use of a halftone mask to fabricate the electrode blocks and touch lines. According to the position and arrangement of the electrodes on the array substrate, the electrode blocks and the contact lines are fabricated by corresponding etching and ashing steps, which are conventional means in the art. The rationale would have been to use a known method or technique to achieve predictable results.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gwon (US 20190041665), in the view of DU (US 20150370114), in the view of Park (US 20110128490), and further in the view of Yang (US 20200159350).
Regarding claim 6: Gwon teaches wherein one of the touch lines is provided on each of two sides of the data line (Figs. 6-9 and paragraph [0080-0098] touch lines TW on each of two sides of the data line DL). 
Gwon does not explicitly disclose the touch line is opaque.
However, Yang teaches the touch line is opaque (paragraph [0191]). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Gwon’s invention by including above teachings Yang, because metal material provides excellent conductive properties and are well-known in the art to be used as touch line, as taught by Yang. The rationale would have been to use a known method or technique to achieve predictable results.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gwon (US 20190041665), in the view of DU (US 20150370114), in the view of Park (US 20110128490), and further in the view of Hung (US 20200057520).
Regarding claim 9: Gwon does not explicitly disclose wherein the insulating protection layer has a thickness of 0.8 to 2.5 microns.
However, Hung teaches wherein the insulating protection layer has a thickness of 0.8 to 2.5 microns (Fig. 3 and paragraph [0040-0041]). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Gwon’s invention by including above teachings Hung, because slim profile insulating layers can help reduce overall thickness of device while providing excellent insulating properties and are well-known in the art, as taught by Hung. The rationale would have been to use a known method or technique to achieve predictable results.

Claim 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gwon (US 20190041665), in the view of DU (US 20150370114), in the view of Park (US 20110128490), and further in the view of Yoshida (US 20190129538).
Regarding claims 8, 14, and 15: Gwon teaches wherein one of the touch units comprises at least two electrode blocks and connected (Figs. 6-8 and paragraph [0051-0056, 0080-0098] teach a plurality of touch units TX comprising at least two electrode blocks as an areas including plurality of slits as shown in Fig. 8 included in TX11 and connected to each other). 
Combination of Gwon, Du, and Park do not explicitly disclose the array substrate further comprises a connecting line in the same layer as the gate electrode, and the at least two electrode blocks are respectively connected to the connecting line through a via hole.
However, Yoshida teaches the array substrate further comprises a connecting line in the same layer as the gate electrode, and the at least two electrode blocks are respectively connected to the connecting line through a via hole (Figs. 3-7 and paragraph [0034-0040] teach the electrode blocks 30S are respectively connected to the connecting line 39 through a via hole which is formed in the same layer as the gate electrode). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify combination of Gwon, Du, and Park by including above teachings Yoshida, because Gwon already teach connected electrode blocks and using above shown connection technique by Yoshida is well-known in the art, and widely used to provide secure connection between to electrode blocks. The rationale would have been to use a known method or technique to achieve predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/Primary Examiner, Art Unit 2622